                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


PEBBLE TIDE LLC,

               Plaintiff,

      V.                                        C.A. No. 19-769-LPS

ARLO TECHNOLOGIES, INC,

               Defendant.


PEBBLE TIDE LLC,

               Plaintiff,

      V.                                        C.A. No. 19-1177-LPS

UNIDEN AMERICA CORPORATION,

               Defendant.


PEBBLE TIDE LLC,

               Plaintiff,

      V.                                        C.A. No. 19-1397-LPS

PETCUBE, INC,

               Defendant.


MIMZI, LLC.,

               Plaintiff,

      V.                                        C.A. No. 18-1767-LPS

FOURSQUARE LABS, INC.

               Defendant.
MIMZI, LLC,

              Plaintiff,

      V.                    C.A. No. 18-1768-LPS

TRIP ADVISOR INC. ET AL,

              Defendants.


MIMZI, LLC,

              Plaintiff,

      V.                    C.A. No. 19-272-LPS

ACER INC. ,

              Defendant.


MIMZI, LLC,

              Plaintiff,

      V.                    C.A. No. 19-273-LPS

ASUSTEK COMPUTER INC. ,

              Defendants.


MIMZI, LLC,

              Plaintiff,

      V.                    C.A. No. 19-274-LPS

HTC CORP.,

              Defendant.
                                   MEMORANDUM ORDER

       At Wilmington this 31st day of January, 2020:

       WHEREAS, defendants in the above-listed cases filed Rule 12 motions to dispose of

patent infringement claims on the bases that certain patent claims are invalid under 35 U.S.C.

§ 101 , because they are allegedly directed to unpatentable subject matter;

       WHEREAS, the above-listed cases brought by Pebble Tide LLC ("Pebble Tide" or

"Pebble") are unrelated to the above-listed cases brought by Mimzi, LLC ("Mimzi");

       WHEREAS, the Court heard oral argument in all the above-listed cases on January 10,

2020 and has considered the parties' respective briefs and related filings ; 1

       WHEREAS, the Court continues to find that its experimental procedure of addressing

multiple Section 101 motions from separate cases in one hearing is an efficient use of judicial

resources and a beneficial tool for resolving the merits of Section 101 motions;

       NOW, THEREFORE, IT IS HEREBY ORDERED that, with respect to the above-

listed Pebble Tide cases, Defendants' Rule 12 motions (C.A. No. 19-769 D.I. 16; C.A. No. 19-

1177 D.I. 12; C.A. No. 19-1397 D.I. 8, 18) are GRANTED, and

       IT IS FURTHER ORDERED that, with respect to the above-listed Mimzi cases,

Defendants' Rule 12 motions (C.A. No. 18-1767 D.I. 24; C.A. No. 18-1768 D.I. 20; C.A. No.

19-272 D.I. 12; C.A. No. 19-273 D.I. 11 ; C.A. No. 19-274 D.I. 11) are DENIED.

       The Court's Order is consistent with the following bench ruling announced at that the

conclusion of the January 10 hearing (see Tr. at 96-118):

                       The first [] cases that were argued all involve Pebble, three
               related cases ... [t]hey all seek to dismiss the amended complairit
               on the same grounds, the lack of patent eligibility under Section
               101. Two patents are asserted . . . [t]he first one is patent No.

1
  Chief Judge Leonard P. Stark and Magistrate Judge Jennifer L. Hall jointly presided throughout
the argument. The Court adopts the full bench ruling and includes here only a portion of it.
                                                  1
                 10,261 ,739, and the second is 10,303,411. Everybody now agrees
                 at this point that the ' 739 patent, claim 1, is representative, and
                 therefore my ruling applies to all asserted claims of both patents .

                         . . . [M]y decision is to grant the defendants ' motion, and
                 let me try to explain why .

                         First, as to Step One of Alice2 ••• I find that the
                 representative claim is not directed to a specific improvement in
                 computer functionality or to a specific implementation of a
                 solution to a technological problem. Rather, it is directed to the
                 abstract idea of wirelessly outputting data from one device to
                 another. This is an abstract idea. We know that from cases that
                 have already been decided by the Federal Circuit. For instance, in
                 Cellspin,3 the Federal Circuit said, we have consistently held that
                 similar claims reciting the collection, transfer and publishing of
                 data are directed to an abstract idea.

                         In ChargePoint, 4 the Federal Circuit found [to be] abstract
                 claims directed to transmitting data from one device to another.
                 This conclusion at Step One is supported by the fact that the
                 representative claim lacks limiting technical details. Neither of the
                 claims, nor for that matter the specification, explain[ s] how the
                 claimed invention's components perform their recited functions.
                 Rather, they describe those components in purely functional terms .

                           . . . I find that the defendants have done what they need to
                 [do] at Step Two as well. At Step Two, the plaintiff has at times
                 said that the inventive concept is the pervasive output process
                 which may be a result of the interplay of the job object process and
                 the device object process .... [Plaintiff has] also referred to the
                 information apparatus as possibly being an inventive concept. I
                 find it is clear even on Rule 12 .. . that none of these purported
                 inventive concepts alone or in combination are an inventive
                 concept that [saves] the patentability at Step Two.

                         Let me give some examples of what one finds in the
                 specification of the ' 739 patent that supports my conclusion ...
                 For example, including with respect to the component of

       2
        Alice Corp. Pty. Ltd v. CLS Bank Int '!, 573 U.S. 208 (2014); see also Mayo
Collaborative Serv. v. Prometheus Labs. , Inc., 566 U.S. 66 (2012).
       3
           Cellspin Soft, Inc. v. Fitbit, Inc. , 927 F.3d 1306 (Fed. Cir. 2019).
       4
           ChargePoint v. Serna Connect, 920 F.3d 759 (Fed. Cir. 2019).

                                                    2
                  establishing a wireless connection between an information
                  apparatus and a server, one sees in the specification that
                  "information apparatuses refer generally to computing devices."
                  That's at column 1, lines 28 to 41. The specification also says that
                  "output devices and information apparatuses could already in the
                  prior art be connected through a wireless connection." That is at
                  column 2, lines 26 to 30 of the specification .. .

                         Now, the more challenging question on this motion in the
                  Pebble cases was that plaintiffs are also asserting that the ordered
                  combination of the conventional computer components and
                  processes are somehow an inventive concept. That is, plaintiff[]
                  argue[s] that the combination of elements in the representative
                  claim cannot today at least be found to be conventional, well
                  understood and routine. I disagree.

                          Plaintiff[] analogize[s] [its] combination to Cellspin's two
                  device, two-step structure requiring a connection before data
                  transfer, which ... the Federal Circuit found that that invention
                  survived the Step Two analysis. [B]ut the Court agrees instead
                  here with defendants, that the claims use merely functional
                  language and that nothing in the claims or the specification details
                  how this purported combination achieved the touted results of
                  solving the problem of widespread incompatibility between
                  wireless devices and corresponding output devices . ...

                          Plaintiff[] . . . attempt[ s] to analogize this case to
                  BASCOM, 5 but that comparison is not ultimately a favorable one
                  for the plaintiff .. .. In BASCOM, for instance, the Federal Circuit
                  found that the ordered combination of plaintiffs claim limitations
                  revealed an inventive concept after plaintiffs oral argument
                  demonstrated that the specific method described by the asserted
                  patents cannot be said as a matter of law to have been conventional
                  or generic. The Federal Circuit was persuaded by plaintiff that the
                  claims at issue in BASCOM recite a specific, discrete
                  implementation of the abstract idea and that the patent describes
                  how its particular arrangement of elements is a technical
                  improvement over the prior art . ...

                          Here, by contrast, Pebble has not shown that the asserted
                  patent recites a specific method or a specific discrete
                  implementation of the abstract idea that is unconventional. When I
                  asked Pebble Tide's counsel to identify where the asserted patents


         5
             BASCOM Global Internet Servs. , Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir.
2016).
                                                    3
                  or complaints concretely describe a specific method that was
                  unconventional, he was unable to do so. . . . In my view, this case
                  is closer to the Two-Way Media decision 6 of the Federal Circuit in
                  2017 where that Court held or found that a particular ordered
                  combination of asserted limitations did not reveal an inventive
                  concept because unlike in BASCOM, there, the claim used a
                  conventional ordering of steps with conventional technology to
                  achieve its desired results.

                          As a final note, I have considered plaintiffs recently
                  proposed claim constructions and agree with defendants that even
                  assuming that those are the correct constructions of those disputed
                  claim terms, the representative claim is still not patent eligible.

                         So for all those reasons in the Pebble Tide cases, the
                  motions are granted.

                            Let me turn then to the Mirnzi cases which were argued
                  second.

                          There are five related Mimzi cases. Three defendants,
                  Acer, HTC and ASUSTeK, moved under 12(b)(6). Two other
                  defendants, Foursquare and TripAdvisor, move under Rule 12(c).
                  There is one asserted patent, the[] 9,128,981 patent. At this point,
                  the parties agree that there [are] three representative claims: claims
                  1, 8, and 9. I will focus as the parties have today on claim 1 ...

                            These motions are denied ... .

                        It's not because of Step One. I find that the defendants
                  have met their burden at Step One.

                          At Step One, defendants have met their burden to
                  demonstrate that the claim, the representative claim, that is, I'm
                  thinking really mostly of claim 1 but the analysis is the same for
                  claims 8 and 9. Defendants have met their burden to demonstrate
                  that the claim is directed to the abstract idea of providing and
                  ranking location related information in response to a spoken
                  request.

                        This is an abstract idea. It' s analogous to a hotel concierge
                  recommending a local restaurant. It is analogous to what the


         6
             Two-Way Media Ltd. v. Comcast Cable Commc 'ns, LLC, 874 F.3d 1329 (Fed. Cir.
2017).


                                                     4
                  Federal Circuit found to be an abstract idea in the Electric Power
                  Group case,7 collecting and analyzing information and displaying
                  it. It' s analogous to what I found to be an abstract idea in the
                  SSMP decision. 8

                          Further, this articulation of the abstract idea I find is fair to
                  the claims ...

                          I find [that] the claim does not recite a specific
                  improvement to computer technology. Instead, the claim merely
                  recites high level functional results . . . The claim does not in my
                  view recite how to make the computer processor more efficient,
                  how to make speech recognition more accurate or how to enable
                  databases to have more storage capacity or improved search
                  capabilities. Nor does the claim describe how these technologies
                  are implemented . .. .

                          Turning to Step Two. If, as I must, I take the well pied
                  factual allegations as true, I find that there is a fact dispute as to
                  whether the representative claim[' s] ordered combination of
                  elements is wholly conventional, routine and well understood.
                  That is, there is a fact dispute as to whether the ordered
                  combination of claim limitations [- ] using location metadata and
                  transcripts from a user' s spoken request and automatically mining
                  and retrieving social network information based on ranking factors
                  to improve IP searching [- ] . . . was conventional, well understood
                  and routine.

                          Mind you, I do not agree with the plaintiff to the extent it is
                  also arguing that any of those individual claim elements, including
                  the memory component, is anything other than conventional,
                  routine, and well understood. Instead, on that point, the
                  specification repeatedly emphasizes how each of the components
                  used to practice the claims was available, sometimes widely
                  available[,] in the prior art ....

                           I must credit plaintiff's non-conclusory factual allegations
                  in the complaint which are plausible and are not contradicted by
                  anything in the specification. Among those factual allegations that
                  I feel I must credit are those set out in paragraphs 18 and 19 of the

         7
             Elec. Power Grp., LLC v. Alstom S A., 830 F.3d 1350 (Fed. Cir. 2016).
         8
             Search and Social Media Partners, LLC v. Facebook, Inc., 346 F. Supp. 3d 626 (D. Del.
2018).


                                                      5
         complaint which allege, among other things, that the claims are
         directed to a new and useful configuration of components and
         describe an improvement in computer capabilities by specifying a
         complex series of steps performed by or through a mobile device
         to produce a desired result.

                 The complaint also goes outside the specification and
         identifies extrinsic evidence from a third party, specifically
         Google.

                 The allegations in paragraphs 21 [and] 22 regarding
         Google' s then Vice President of Search Products, two months after
         the '981 patent's priority date plausibly describe purported
         deficiencies and then current search technologies, deficiencies [in]
         which the plaintiff plausibly at this early stage of the case alleges
         are solved by the ' 981 patent. As in Cellspin and Aatrix,9 where
         the Federal Circuit explained that plausible and specific factual
         allegations relating to inventiveness can be sufficient to survive a
         motion to dismiss, I find that is what the situation is here.

                 It's further worth noting, as the Federal Circuit did recently
         in Cellspin, as long as what makes the claims inventive is recited
         by the claims, the specification need not expressly list all the
         reasons why this claimed structure is unconventional . . . . So any
         purported failure of the specification here to affirmatively disclose
         how unconventional the ordered combination is, is not fatal to the
         plaintiff's claims.

                 Here, in my view, claim 1 requires a particular memory
         structure which stores a transcript of a user's spoken request and
         the metadata associated with the spoken request, including the
         user's location information. This data is then fed to a social
         network database that then takes the request, mines the user social
         network database based on a set of social network factors to
         provide the user with improved search results on a mobile device.

                 So as in BASCOM, the limitations of the claim of the '981
         patent, taken together as the ordered combination, may ultimately
         be found to recite a specific discrete implementation of the abstract
         idea of providing tailored search results based on a user's location
         and ranked social network feedback such as popularity or
         credibility ...



9
    Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121 (Fed. Cir. 2018).


                                           6
       Given my analysis, it is not necessary to consider plaintiff's
proposed claim construction or how it proposes to amend its
complaint.

       Also, claims 8 and 9 are more specific than claim 1, so my
reasoning in denying the motion with respect to claim 1 also means
necessarily that I am denying the motion with respect to claims 8
and 9 and all other claims since it is now agreed that claims 1, 8,
and 9 are representative of all claims at issue in the motions.




                                      HONORABL LEONARDP. STARK
                                      UNITED STATES DISTRICT JUDGE




                                  7
